OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The Comptroller properly determined that the application for an ordinary disability retirement filed on August 14, 1975 by the appellant’s intestate, a member of the New York State Policemen’s and Firemen’s Retirement System, was canceled upon his death on October 6, 1975.
As appellant concedes, the retirement did not vest at the time of filing. Section 362 (subd aa, par 2) of the Retirement and Social Security Law expressly states that retirement shall not be effective until "as of a date approved by the [State] comptroller”. At the time of decedent’s demise, the Comptroller and his administrative aides had neither completed the investigation he was required to make for the purpose of passing on the merits of the application, nor fixed an effective date for retirement (cf. Matter of Cohen v Levitt, 36 AD2d 992). Moreover, on the basis of the record here, it cannot be said that it was error as a matter of law for the Appellate Division to find that, under the circumstances of this case, the passage of time between the filing and the death did not constitute undue delay.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.